 Case 2:20-cv-09919-MCS-RAO Document 17 Filed 12/23/20 Page 1 of 2 Page ID #:95




 1
                                                                    JS-6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11 BRISTOL INVESTMENT FUND,                      Case No.: 2:20-cv-9919 MCS
   LTD.
12 a Cayman Islands Company,                     (RAOx)

13                                               JUDGMENT
           Petitioner,
14

15   v.

16 TV4 ENTERTAINMENT, INC., a
17 Delaware Corporation,

18         Respondent.
19

20        The Court hereby enters judgment for Petitioner BRISTOL INVESTMENT
21
     FUND, LTD. against Respondent TV4 ENTERTAINMENT, INC., in the amount
22

23 of $443,430.24.

24        Pursuant to the Arbitration Award issued by the Judicial Arbitration and
25
     Mediation Services dated October 16, 2020, in JAMS Ref. No. 1220065450,
26

27 Respondent TV4 ENTERTAINMENT, INC. is directed to turn over all Collateral

28
 Case 2:20-cv-09919-MCS-RAO Document 17 Filed 12/23/20 Page 2 of 2 Page ID #:96




     described in the UCC-1 filed by Petitioner, so that the Collateral can be marshalled
 1

 2 for sale in accordance with Article 9 of the California Uniform Commercial Code.

 3

 4
     DATED: December 23, 2020
 5

 6

 7
                                     By: _________________________________
 8                                         MARK C. SCARSI
                                           UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
